Citation Nr: 1446045	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1967 to April 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss warrants a compensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a July 2009 letter.  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained, including the Veteran's medical treatment records and Social Security Administration (SSA) records.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran underwent multiple VA examinations in August 2009 and June 2010; the reports and medical opinions are in the claims file.  In his January 2010 notice of disagreement, the Veteran summarily argued that the August 2009 VA examination is inadequate for rating purposes because it "consisted of spoken words."  Nonetheless, in a September 2014 appellate brief, the Veteran, through his representative, subsequently takes no issue with that examination, and the Board finds that examination and the subsequent June 2010 examination adequate.  The examinations involved a review of the claims file, thorough examinations of the Veteran that include audiometry and speech recognition tests, and supporting rationales and provide clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

II.  Increased Rating

Service connection for bilateral hearing loss was granted in February 2005 and has been rated noncompensable since then under Diagnostic Code 6100.  In June 2009, the Veteran claimed that a compensable rating is warranted.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

Turning to the merits of the claim, the relevant evidence from the period on appeal includes VA examinations from August 2009 and June 2010.

At an August 2009 VA examination, an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
65
65
65
55
LEFT
30
60
70
70
58
  
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  An exceptional pattern of hearing impairment is not shown.  The examiner noted that the effect of the Veteran's hearing loss on his usual occupation is difficulty hearing and understanding speech.  

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left year; under Table VII this reflects a noncompensable (zero percent) rating.  

At a June 2010 VA examination, an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
60
65
70
55
LEFT
30
75
80
90
69
  
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran reported that he did not experience any overall functional impairment from his hearing loss.  The examiner noted subjective complaints of being unable to hear on the phone and needed to increase the volume of the television.  The examiner concluded that the effect of the hearing impairment on the Veteran's daily activity was that he needed frequent repetitions and the television turned up loud.  

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level III hearing loss in the left year; under Table VII this reflects a noncompensable (zero percent) rating.  

Because the average pure tone thresholds for the left ear are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, consideration is warranted also under Table VIA for the left ear.  Applying these results to Table VIA yields a finding of Level V hearing loss in the left ear; which is elevated to the next higher Roman numeral, VI.  Under Table VII, however, these findings also correlate to a noncompensable (zero percent) rating. 

The Board notes that in Martinak, supra, the Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the August 2009 and June 2010 VA reports reflect that the disability's impact on the Veteran's occupational and daily activities was difficulty hearing and understanding speech and needing the volume increased on the television.  These notations indicate that the examiner did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra. 

In reaching these determinations, the Board has considered the Veteran's statements in support of his claim, which assert that a higher disability rating is warranted.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

Furthermore, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bilateral hearing loss.  The Veteran's disability is manifested by impairments of auditory acuity.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


